Name: COMMISSION REGULATION (EEC) No 2138/93 of 28 July 1993 amending Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  regions of EU Member States;  trade;  means of agricultural production
 Date Published: nan

 No L 191 /94 Official Journal of the European Communities 31 . 7. 93 COMMISSION REGULATION (EEC) No 2138/93 of 28 July 1993 amending Regulations (EEC) No 1912/92 and (EEC) No 2254/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector 1 . Article 6 is amended as follows : (a) in the first subparagraph of paragraph 1 , 'during the first five working days ' is replaced by 'during the first 10 working days' ; (b) in paragraph 1 (b), 'ECU 30' is replaced by 'ECU 10'; (c) in paragraph 2, ' the 10th working day' is replaced by 'the 1 5th working day' ; 2 . Article 7 is replaced by the following : 'Article 7 The duration of validity of the licences and certificates shall expire on the 90th day following that of their issue.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 introducing specific measures for the Canary Islands concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Whereas the common detailed implementing rules for the arrangements for supplying the Canary Islands with certain agricultural products were laid down by Commis ­ sion Regulation (EEC) No 1 695/92 ('), as amended by Regulation (EEC) No 1707/93 (4) ; Whereas Commission Regulations (EEC) No 1912/92 (5), as last amended by Regulation (EEC) No 1736/93 (6), and (EEC) No 2254/92 (7), as amended by Regulation (EEC) No 1736/93, lay down the special conditions applying to the arrangements for supplying the Canary Islands with beef and veal and pure-bred breeding bovines, and live male bovine animals intended for fattening ; Whereas, in the light of experience, provision should be made to amend the time limits for the presentation of applications for licences and certificates and for the issue of the licences and certificates, the term of their validity and the amount of the security to be lodged by the interested party ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 Regulation (EEC) No 2254/92 is hereby amended as follows : 1 . Article 8 is amended as follows : (a) in the first subparagraph of paragraph 1 , 'during the first five working days' is replaced by 'during the first 10 working days' ; (b) in paragraph 1 (b), 'ECU 30' is replaced by 'ECU 3'; (c) in paragraph 2, 'the 10th working day' is replaced by 'the 1 5th working day' ; 2 . Article 9 is replaced by the following : Article 9 The duration of validity of the licences and certificates shall expire on the 90th day following that of their issue.' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1912/92 is hereby amended as follows : (') OJ No L 173, 27 . 6 . 1992, p. 13 . (2) OJ No L 378 , 23 . 12 . 1992, p . 23 . (3) OJ No L 179, 1 . 7 . 1992, p. 1 . Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (4) OJ No L 159, 1 . 7 . 1993, p . 75. O OJ No L 192, 11 . 7. 1992, p . 31 . (6) OJ No L 160 , 1 . 7 . 1993, p . 39. 0 OJ No L 219 , 4 . 8 . 1992, p . 34. 31 . 7 . 93 Official Journal of the European Communities No L 191 /95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1993 . For the Commission Rene STEICHEN Member of the Commission